t c memo united_states tax_court brian and tina nicklaus petitioners v commissioner of internal revenue respondent docket no 8587-04l filed date brian nicklaus and tina nicklaus pro_se aimee r lobo-berg for respondent memorandum findings_of_fact and opinion colvin judge respondent sent petitioners a notice_of_determination concerning collection action s under sec_6320 and or the levy determination on date in which respondent determined to proceed with collection by levy from both petitioners of income_tax liabilities for and and from brian nicklaus for the sole issue for decision is whether respondent's determination was an abuse_of_discretion we hold that it was not unless otherwise stated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure references to petitioner are to brian nicklaus findings_of_fact some of the facts have been stipulated and are so found petitioners are married and had a mailing address in stevenson washington when the petition was filed a petitioners’ prior tax_court case relating to respondent’s lien for petitioners’ tax years petitioners had a prior case in this court 117_tc_117 in which we sustained respondent’s determination that notices of federal_tax_lien for petitioners’ income_tax liabilities had been properly recorded petitioners filed federal_income_tax returns for and in date id pincite respondent prepared substitutes for petitioners’ and returns and issued a notice_of_deficiency to petitioners for their tax years id petitioners did not file a petition with this court for id respondent assessed tax penalties and interest for petitioners’ tax years and sent them a notice of balance due for those years id pincite prior to date petitioners received a notice from respondent that respondent intended to collect tax owed by petitioners for those years by levy id pincite on date respondent issued a notice_of_levy to two banks with respect to petitioners’ tax_liabilities for id respondent filed notices of federal_tax_lien with respect to petitioners’ tax years on date id pincite petitioners timely requested a hearing id respondent’s appeals_office conducted the hearing and gave petitioners copies of forms certificate of assessments and payments for id pincite after the hearing respondent issued a notice_of_determination sustaining the notice_of_federal_tax_lien id pincite petitioners timely filed a petition with this court to obtain judicial review of respondent’s notice_of_determination relating to the lien a trial was held on brief petitioners said that the sole issue was whether the requirements for issuing a form_4340 had been met id pincite in our opinion in that case we held that the requirements for sustaining the notice_of_federal_tax_lien had been met because form_4340 establishes a presumption that tax was validly assessed and petitioners had not shown any irregularity in respondent’s assessment procedures id pincite b respondent’s notice_of_levy for petitioner’s tax years and tina nicklaus’s tax years respondent prepared substitutes for petitioner’s returns for tax years on date and for on date respondent issued notices of deficiency to petitioner for on dates not stated in the record petitioner did not file a petition in this court for those years respondent assessed tax additions to tax and interest for petitioner’s tax years on date and for his tax_year on date on date respondent sent a final notice - notice_of_intent_to_levy and notice of your right to a hearing to tina nicklaus for income taxes for and and to petitioner for petitioners filed separate requests for a hearing under sec_6330 appeals officer jean duncan duncan was assigned to petitioners’ case duncan gave petitioners forms for before the hearing under sec_6330 as part of their sec_6330 hearing petitioners gave duncan seven documents including petitioner’s description of respondent’s actions with respect to petitioners’ tax years and copies of various transcripts duncan reviewed respondent’s administrative records for petitioners and all documents submitted by petitioners duncan considered petitioners’ arguments and concluded that petitioners had not shown that there were any irregularities in assessment procedures for the years in issue respondent sent petitioners a notice_of_determination with respect to the levy concerning their income_tax_liability for and on date respondent sent a notice_of_determination to petitioner with respect to the levy concerning income_tax he owed for on date petitioners timely filed a petition in this court on forms for and tina nicklaus’s social_security_number is partially incorrect and petitioner’s first name is misspelled opinion a contentions of the parties and background petitioners contend that respondent’s transcripts show that respondent did not follow proper assessment procedures and that this court lacked jurisdiction in their prior case before this court and in this case petitioners ask that we vacate the decision in their prior case and that we remand this case to respondent petitioners do not contend that sec_7491 applies in this case and have not established that they met the requirements of sec_7491 respondent contends that petitioners are collaterally estopped from alleging irregularities in the assessment of their tax_liabilities for respondent also contends that all requirements have been met for respondent to collect taxes that petitioners owe for sec_6330 pertaining to levies provides for administrative and judicial review of certain collection actions the commissioner is required to give a taxpayer written notice that a federal_tax_lien has been filed and or that the commissioner intends to levy and to explain to the taxpayer that such collection actions may be challenged on various grounds at an administrative hearing see 115_tc_35 114_tc_176 sec_6330 requires the appeals_office to obtain verification that the requirements of any applicable law or administrative procedure have been met sec_6330 prescribes the matters that a person may raise at an administrative hearing sec_6330 provides that a person may raise issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection see 114_tc_604 goza v commissioner supra b whether this court has jurisdiction in this case petitioners contend that this court lacks jurisdiction in this case because the underlying tax_liability at issue is for employment or excise_tax and respondent may not file a substitute for return for individual income_tax whether the underlying liability is for employment or excise_tax petitioner contends that records that he obtained from respondent under the freedom_of_information_act u s c sec_552 show that employment or excise_taxes but not income taxes are at issue in this case and that respondent’s records show that petitioners were employers we disagree on each of the forms for the years in issue respondent certified that respondent assessed individual income_tax on the final notice - notice_of_intent_to_levy your notice of a right to a hearing respondent identified form_1040 u s individual_income_tax_return as the form for the underlying tax which respondent seeks to collect petitioners wrote in the space for tax form number s on their requests for a hearing under sec_6330 the notice_of_determination states that it relates to income_tax and the form number is form_1040 we conclude that respondent seeks to collect federal individual income_tax from petitioners for and from petitioner for whether respondent may prepare substitutes for individual income_tax returns petitioners contend that respondent may not prepare substitutes for returns for them because part dollar_figure of the internal_revenue_manual irm date lists seven return sec_2 that may be prepared under the authority of sec_6020 and does not mention form_1040 we disagree the internal_revenue_service may prepare substitute returns for taxpayers who fail to do so themselves sec_6020 120_tc_163 the seven returns are form_940 employer’s annual federal unemployment tax_return form_941 employer’s quarterly federal tax_return form_943 employer’s annual tax_return for agricultural employees form_720 quarterly federal excise_tax return form_2290 heavy vehicle use_tax return form ct-1 employer’s annual railroad retirement tax_return and form_1065 u s partnership return of income sec_6020 provides sec_6020 returns prepared for or executed by secretary -- a preparation of return by secretary --if any person shall fail to make a return required by this title or by regulations prescribed thereunder but shall consent to disclose all information necessary for the preparation thereof then and in that case the secretary may prepare such return which being signed by such person may be received by the secretary as the return of such person b execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or continued 91_tc_926 see also united_states v updegrave aftr 2d ustc par big_number e d pa irm provisions not cited by petitioners state that respondent may prepare substitutes for form sec_1040 under sec_6020 see eg irm pt date pt date we conclude that respondent may prepare substitutes for petitioners’ individual income_tax returns for the years in issue and that this court has jurisdiction to review respondent’s determination to proceed with collection c whether petitioners are collaterally estopped from contending that irregularities exist in assessment of their tax_liabilities for we held in nicklaus v commissioner t c pincite that respondent had properly assessed petitioners’ tax_liabilities for and that those liabilities remain unpaid respondent contends that collateral_estoppel precludes petitioners from continued otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes respondent does not contend and we need not decide whether the returns prepared by respondent in this case meet the requirements of sec_6020 in all respects alleging irregularities in the assessment of their federal income taxes for if collateral_estoppel applies issues which were litigated and decided in an earlier case cannot be relitigated by the parties or their privies 440_us_147 439_us_322 n 333_us_591 collateral_estoppel protects adversaries from the expense and vexation of multiple lawsuits conserves judicial resources and fosters reliance on judicial action by minimizing the possibility of inconsistent decisions montana v united_states supra pincite 91_tc_273 collateral_estoppel applies if the following requirements are met the issue in the second suit is identical to the issue decided in the first suit commissioner v sunnen supra pincite there is a final judgment rendered by a court of competent jurisdiction 90_tc_162 affd 904_f2d_525 9th cir 62_tc_607 the parties to the second suit are the same as the parties to the first suit or in privity with them peck v commissioner supra pincite gammill v commissioner supra pincite the parties actually and necessarily litigated the matters at issue and the resolution of those matters was essential to the prior decision commissioner v sunnen supra pincite the controlling facts and legal principles remain unchanged id pincite and there are no special circumstances that would warrant making an exception to the normal rules of issue preclusion montana v united_states supra pincite meier v commissioner supra pincite these requirements are met in this case first petitioners disputed respondent’s assessment procedures for in the prior case and in this case thus identical matters are at issue in the prior case and in the instant case second our decision in the prior case is final third the parties in this case are the parties in the prior case fourth during the prior trial petitioners and respondent actually and necessarily litigated respondent’s assessment procedures for and whether respondent’s proposed collection action for those years was appropriate the resolution of those matters was essential to the decision in the first suit fifth the controlling facts and legal principles have not changed meier v commissioner supra pincite sixth petitioners do not contend and we do not find that special circumstances are present that would warrant not applying the normal rules of issue preclusion see montana v united_states supra meier v commissioner supra pincite thus petitioners are collaterally estopped from alleging irregularities in the assessment of their federal income taxes for d whether requirements for collection of petitioners’ tax_liabilities have been met errors on form_4340 an assessment is made by recording the tax_liability in the office of the secretary in accordance with rules or regulations prescribed by the secretary sec_6203 a form_4340 absent evidence to the contrary is sufficient to establish that the assessment was properly made 724_f2d_808 9th cir 442_f2d_1154 3d cir nicklaus v commissioner supra pincite treasury regulations require that the summary record through supporting records identify the taxpayer sec_301_6203-1 proced admin regs petitioners point out that respondent misspelled petitioner’s first name and used an incorrect social_security_number for tina nicklaus on the forms for and petitioners contend that the errors show that the forms are unreliable and thus the requirements for collection of their tax_liabilities for the years in issue have not been met we disagree the forms for and pertain only to the tax_liability of petitioner respondent correctly stated petitioner’s middle initial last name and social_security_number on those forms the erroneous social_security_number for petitioner’s spouse on the forms for and does not affect this case because respondent seeks to collect by levy petitioner’s and not his spouse’s unpaid tax for those years and an incorrect social_security_number on a form_4340 does not invalidate the assessment shown on the form if the taxpayer is sufficiently identified see frey v united_states aftr 2d ustc par big_number n d tex affd 34_fedappx_151 5th cir the forms for and sufficiently identify petitioner as the taxpayer whose tax was assessed by respondent determination by respondent sec_6330 requires that in order for the commissioner to proceed with proposed collection the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met the record shows that duncan properly verified that all applicable laws and administrative procedures governing the assessment and collection of petitioner’s unpaid tax_liabilities were met conclusion we conclude that respondent’s determination to proceed with collection from petitioners was not an abuse_of_discretion e underlying tax_liability petitioners contend for the first time in their posttrial brief that they may dispute their underlying tax_liability we disagree first we need not consider this issue because petitioners raised it untimely see glass v commissioner t c __ __ 87_tc_56 in their petition amended petition and at trial petitioners disputed only the assessment procedures second a taxpayer may dispute his or her underlying tax_liability at the sec_6330 hearing only if he or she did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 petitioners do not contend that they did not receive notices of deficiency for the years in issue instead petitioners contend only that the notices of deficiency applied to employment or excise_tax not income_tax we have rejected this contention at paragraph b-1 above we conclude that petitioners may not dispute their underlying tax_liability f conclusion we conclude that respondent’s determination to proceed with levy action to collect petitioners’ tax_liabilities for was not an abuse_of_discretion to reflect the foregoing decision will be entered for respondent
